DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 17 and 19:  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (2010/0113657) in view of Leboeuf et al. (6,140,459).
Regarding claims 1-6:  Seki teaches a composition comprising 52 wt% of a polyamide resin, 17 wt% of Exolit OP 1230 (aluminum diethylphosphinate), 0.25 wt% of calcium montanate, 30 wt% of glass fibers, and 0.7 wt% talc [0148; Example 1].  Seki also teaching adding a flame retardant synergist that includes the claimed compounds [0068].  Seki teaches adding 0.5 to 10 wt% of a the claimed retardant synergist [0077].  Seki teaches that their composition is for electronic connectors [0005, 0028, 0086].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a glass fiber reinforcement that does not include talc [0063] and to exclude a nucleating agent [0069].
Seki fails to teach the claimed PA 6T/610.
However, Leboeuf et al. teach that a PA 6T/610 that is high temperature, with improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons (Abstract).  Lebouef et al. teach that the 6T/610 molar ratio is 65/35 [Examples; Tables 4-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PA 6T/610 of Leboeuf et al. as the polyamide in Seki to provide improved shrinkage and blistering resistance when formulated flame retardant additives and reinforcement for use in electronic connectors, as well as a very good balance of mechanical performance as high temperature nylons.
Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 8:  It would have been obvious to select aluminum oxide, zinc borate, boehmite, or zinc stannate from the short, finite list of flame retardant synergists [0068] in Seki.  
Regarding claim 17:  Seki teaches an article [Examples].
Regarding claim 19:  Seki teaches that their composition is for electronic connectors [0005, 0028, 0086].

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Seki requires a nucleating agent.  This is incorrect.  A nucleating agent is one of the many possible additives in Seki [0069].  It is not a requirement, and the exclusion of a nucleating agent is obvious.  
The Applicant has alleged that the claimed properties are not present in Seki in view of Leboeuf et al.  This is not persuasive because the Applicant has not provided any evidence to support their position.  Applicants contend that the Office’s finding of inherency is legally erroneous, but we disagree. Contrary to the arguments of Applicants, inherency and obviousness are not mutually exclusive legal concepts. “Inherency may supply a missing claim limitation in an obviousness analysis.” PARPharm., Inc. v. TWIPharm., Inc., 773 F.3d 1186, 1194—95 (Fed. Cir. 2014), citing Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed.Cir.2012); Alcon, 687 F.3d at 1369; In re Kao, 639 F.3d 1057, 1070 (Fed.Cir.2011); In re Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) and others.
Here, the Office’s finding of inherency is based on the legal truism that “from the standpoint of patent law, a compound and all of its properties are inseparable.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963). “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

See Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1369 (Fed. Cir. 2012) (quoting In re Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (“Even if no prior art of record explicitly discusses the limitation, the [patent applicant’s] application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”); Ex Parte Obiaya, 227 USPQ 58, 60 (BPAI 1985) (The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763